1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RACHEL KENT
3    Special Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6270/ Fax: 702.388.6418
5    rachel.kent@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:19-mj-192-VCF
9
                     Plaintiff,                         Stipulation to Continue Bench Trial
10                                                      (Second Request)
            v.
11
     AVINASH KUMAR,
12
                     Defendant.
13

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Rachel Kent, Assistant United States Attorney,
16
     counsel for the United States of America, and Robert O’Brien, Assistant Federal Public
17
     Defender, counsel for the defendant, that the bench trial in the above-captioned matter,
18
     currently scheduled for October 23, 2019 at the hour of 9:00 a.m., be vacated and
19
     continued for sixty (60) days or to date and time convenient to the Court.
20
            This stipulation is entered into for the following reasons:
21
            1.       The Ranger assigned to this case will not be available due to a mandatory
22
     training he must attend.
23
            2. Defendant is out of custody and agrees to the continuance.
24
1          3.      Denial of this request for a trial continuance would prejudice both the

2    Defendants and the Government and unnecessarily consume this Court’s valuable

3    resources, taking into account the exercise of due diligence.

4          4.      Additionally, denial of this request for continuance could result in a

5    miscarriage of justice.

6          5.      This is the second request for continuance of the trial in this case.

7

8          DATED this 15th       day of October, 2019.

9

10                                                      Respectfully submitted,

11                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
12
     /s/ Robert O’Brien                                 /s/ Rachel Kent
13
     ROBERT O’BRIEN, AFPD                                       RACHEL KENT
14   Counsel for defendant                                      Special Assistant United States
     Attorney
15   AVINASH KUMAR

16

17

18

19

20

21

22

23

24


                                                    2
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3

4    UNITED STATES OF AMERICA,                        Case No. 2:19-mj-192-VCF

5                   Plaintiff,                        Order Continuing Bench Trial

6           v.

7    AVINASH KUMAR,

8                   Defendant.

9

10
            Based on the pending stipulation of counsel, and good cause appearing therefore,
11
            IT IS HEREBY ORDERED that the bench trial in the above-captioned matter
12
     currently scheduled for October 23, 2019, at the hour of 9:00 a.m. be vacated and continued
13        February 5, 2020
     to                                        , 2019, at the hour of 9:00 a.m.
14

15

16                                   16th
                   DATED this                  day of October, 2019
17

18

19

20

21

22                                 UNITED STATES MAGISTRATE JUDGE

23

24


                                                  3
